            Case 1:20-cv-09720-LJL Document 11 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/8/2021
                                                                       :
TARANGINI PERSAUD, on behalf of herself and all                        :
others similarly situated,                                             :
                                                                       :
                                    Plaintiff,                         :    20-cv-9720 (LJL)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
GUCCI AMERICA, INC. & KERING AMERICA’S,                                :
INC.,                                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The parties have filed a notice of voluntary dismissal without prejudice pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(i). Dkt. No. 10. The notice was not submitted
pursuant to a settlement, but rather in response to Defendants’ argument that the dispute was
subject to arbitration between the parties. Id. Although notices of voluntary dismissal under
Rule 41(a)(1)(A)(i) ordinarily do not require court approval, the Clerk of Court has referred this
notice to the Court because plaintiffs asserted claims under the Fair Labor Standards Act
(“FLSA”) and, in Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015), the Second
Circuit held that a dismissal with prejudice of a claim under Rule 41(a)(1)(A)(ii) requires the
approval of the district court or the Department of Labor.

        The Court has concluded that the notice of dismissal does not require judicial approval.
The Second Circuit has made clear that “[t]he holding in Cheeks was limited to Rule
41(a)(1)(A)(ii) dismissals with prejudice.” Mei Xing Yu v. Hasaki Restaurant, Inc., 944 F.3d
395, 411 (2d Cir. 2019). The context is critical to understanding the Cheeks holding. In the view
of the Second Circuit, Congress was concerned that “’[w]ithout judicial oversight, . . . employers
may be more inclined to offer, and employees, even when represented by counsel, may be more
inclined to accept, private settlements that ultimately are cheaper to the employer than
compliance with the Act.’” Cheeks, 796 F.3d at 205-06 (quoting Socias v. Vornado Realty L.P.,
297 F.R.D. 38, 41 (E.D.N.Y. 2014)). FLSA claims are arbitrable, see, e.g., Caccavelli v. Jetro
Cash & Carry Enterps., 2020 WL 5752104 (E.D.N.Y. Sept. 25, 2014), and the dismissal without
prejudice does not compromise Plaintiff’s claims. The factors a court examines in determining
the fairness of a settlement, see Wolinsky v. Scholastic Inc., 900 F. Supp.2d 332, 335-36
(S.D.N.Y. 2012), are simply inapplicable in the context of a dismissal without prejudice in favor
of arbitration. If and when Plaintiffs seek to refile this case and settle it in court, there will be
time for a Cheeks review. See generally Caccavelli, 2020 WL 5752104 (conducting Cheeks
review of a case settled before an arbitration decision was rendered). Until then, there is no role
          Case 1:20-cv-09720-LJL Document 11 Filed 02/08/21 Page 2 of 2




for the Court. While FLSA is an “applicable federal statute” under Rule 41(a)(1), its terms do
not require approval for fairness of a dismissal without prejudice in favor of arbitration. See also
Martinez v. Gulluoglu LLC, 2016 WL 206474, at *3 (S.D.N.Y. Jan. 15, 2016) (stating that
dismissals without prejudice “do not require court approval.”); Ortiz v. Breadroll, LLC, 2017
WL 2079787, at *3 (S.D.N.Y. May 15, 2017) (same); Martinez v. SJG Foods LLC, 2017 WL
2169234, at *3 (S.D.N.Y. May 16, 2016); but see Tlacopilco v. Chater, 2016 WL 11707087, at
*1 (S.D.N.Y. June 29, 2016) (holding, outside arbitration context, that “the logic and rationale
underlying Cheeks” also “appl[ies] to dismissals without prejudice.”).1

       The Clerk of Court is respectfully directed to dismiss this case without prejudice.



       SO ORDERED.


Dated: February 8, 2021                              __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




1
 This case does not require the Court to address the question left open in Cheeks whether a
dismissal without prejudice pursuant to a settlement agreement requires court approval. See
Cheeks, 796 F.3d at 201 n.2 (leaving “for another day” whether parties may settle cases without
court approval by entering into a stipulation of dismissal without prejudice).


                                                 2
